Boyd, J.,
delivered the opinion of the Court.
The only questions properly before us for review have been disposed of in an opinion filed in the case between these parties, designated as Case A. Different properties were involved in the two cases and different agreements had been made affecting them, but the subpoenas were issued and returned at the same time and the proceedings in the two cases are similar and bear the same dates. By consent the testimony taken in the other case with reference to the service of the subpoena, etc., was used in this. We do not deem it necessary therefore to further discuss the question of service of process, or the validity of the decree pro confesso. Being of the opinion that they were valid, such alleged irregularities in the subsequent proceedings as have been suggested need not be passed upon. The Circuit Court of Baltimore City had jurisdiction over the parties and of the subject-matter, and it would be useless after final decree to enter into a discussion of the sufficiency of the allegations in the bill, and of the evidence when that decree is not before us for review. The decretal orders passed in this case must also be affirmed.

Orders affirmed, costs to be paid by the appellants.